DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment and remarks/argument filed on 9/11/2018 in relation to application 15/198,014 on 6/30/2016.
Claims 1-4, 6-11, 13-18 and 20 are pending.



Claim Rejections - 35 USC § 101


35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-4, 6-11, 13-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are of a method for a hardware processor (1-4, 6, 7), a system (8-11, 13, 14), and computer product and manufacture (15-18, 20). Thus falls within one of the four statutory categories (Step 1: YES).
 
In the instant case the claimed invention is directed to non-statutory subject matter because the claims 1, 8 and 15 are directed to an abstract idea of simply selecting a concept and determining a corresponding readiness score for learning the concept. The recitation includes presenting of a display by a user to select a concept. In response a prerequisite is identified with a readiness score is determined to be based on a proficiency of the group of students. Additionally a total teaching cost is presented to a user. The determination of total teaching cost, and presentation of recommended learning system to the user for a minimized 
Similarly an additional elements for identification of proficiency based readiness score of prerequisite concept of the instant case is an analysis of data that are collected for a result display by work of an instructional processor in context of learning modules. Viewed as a whole, the additional claim elements like processor and display of computer system with elements to include cost determination do not provide meaningful limitation to transform the abstract idea into a patent eligible application of the abstract idea since the claims do not amount to improvement in the functionality of the computer. Therefore, the claims do not include limitations that integrate the judicial exception in a practical application. (Step 2A, prong 2: No).
.
Applicant has claimed inventive concepts to include basic function of storing, retrieving, comparing and processing data with generic computer. Fig.5 computing device modules, Fig.8 hardware and software. A dynamic internet based processing and Para 0024-0004 of the instant application speciation indicates that a processing unit can execute the module instructions stored in the memory. The processing unit there can communicate with other components within the computing device, such as the user input device and the display unit, in order to execute the prerequisite and dependency module instructions stored within the memory. Processing system e.g., using the Internet to gather data in case of precedential Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information) are found to be abstract not significantly more.
Under the broadest reasonable interpretation, generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. None of the aforementioned hardware or software functionalities offer a meaningful limitation beyond generally linking the performance of the steps to a particular technological environment, that is, simple implementation of idea via computers (Step 2B: No). 
The dependent claims 2-7,9-14 and 16-20 of the instant case, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. § 101 because the claims are directed to an abstract idea without significantly more. For instance, 
The dependent claims include implementation of student assessments for the at least one prerequisite concept to be consisting of proficiency of the group or amount of engagement and basis for readiness calculation (claims 2, 3, 9, 10, 16 and 17), dependency graph calculations and relationship to pre requisites (claims 4, 11, 18), basis of accrual amount, teaching cost analysis and modified learning (claims 5, 6,, 13 and 19). These are pre and post-solution activities not making the claim recitation less 
The dependent claims 7 and 14 describes the analysis of modified learning to include changing cost and time comparison for modified learning systems. These are analysis base recommendations that are found to abstract the determination of are determinations merely involving activities generally indicating a further utilization of abstract idea features not making abstract idea rejection overcome.
The claims further recite additional elements such as “instruction model for computer processing” performing the recited abstract steps or functions. All are elements interpreted as part of generic "computing device” or “system” to implement the abstract idea (¶ 0070 of instant application) not enough to qualify as significantly more.    
    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4, 6-11, 13-18 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20040115596 to Snyder et al.( Snyder), in view of US 20070239572 to Harris et al. (Harris) and further in view of US 20100047757 A1 to McCurry et al.(McCurry).

Claim 1. Snyder teaches a method performed by at least one hardware processor (Fig.1 elements 16 processor), comprising: 
presenting a user interface on a display of a computing device (Fig.1 elements 14 display interface), the user interface configured to present learning systems to a user (¶ 0012 electronic slide show for learning presentation) the user interface including at least one element that is activatable by a user to select a concept to be used in generating a learning system for teaching the concept to one or more students (¶ 0179 one application of this concept, the students would indicate their preferences with respect to various curricular subjects or categories);
Receiving from the user via the user interface an activation of the at least one element, the activation indicating a selected concept (¶ 0053 activating schedule for module of classes for selected concept);
in response to receiving the activation indicating the selected concept:
Identifying at least one prerequisite concept to the selected concept (¶ 0053 identifying pre-requisite module for the class to be taught);
determining a readiness score of a group of students for learning the at least one identified prerequisite concept (Par 0242 readiness of a particular student to study a particular module are scored, Table2 rows 1-3),  the readiness score based at least on a proficiency of the group of students in the at least one identified prerequisite concept (¶ 0317 emphasizes 
determining a total teaching cost for teaching the group of students the selected concept (¶ 0194 for salary adjustments assessed for teaching cost), the total teaching cost based at least in part on: a teaching factor associated with teaching the selected concept to the group of students; a teaching factor associated with teaching the at least one prerequisite concept to the group of students ( ¶ 0027 Combination of a modularized curriculum and a sophisticated resource management program makes it possible to devise teaching schedules and schedules of classes that optimize various parameters which directly or indirectly affect the quality of the teaching and learning that takes place in the educational institution ) ; and 
determined readiness scores of the group of students for learning the selected concept and the at least one prerequisite concept (¶ 0028, readiness score; The prior art details re-requisite concept dependency factors as follows: ¶ 0027, 0028  evaluation to be given to each of these parameters, and for optimizing software to search through a large number of possible schedules for the entire school, in order to determine a set of class schedules which generate a maximum score; optimization include: (a) class size; (b) expressed teacher preferences to teach particular curricular modules; (c) expressed student preferences for a particular module or a particular subject or a particular teacher; (d) data indicating the success of a particular teacher with respect to a particular student or a particular module; (e) geographical distance that must be traversed by students and teacher between successive classes; and (f) preferential scheduling of modules whose subject matter comprises the "core" of the curriculum); 

Snyder teaches the learning system that is generated minimizing the total teaching cost while taking into account the readiness scores of the group of students for learning the selected concept (Para 0022 (¶ 0028, readiness score; Para 0242,  representation of readiness of a particular student to study a particular module or concepts selected) and at least one prerequisite concept (Para 0026 prerequisite modules and concepts), to limit loss of value that can be incurred if a recommended set of activities from the learning system are not implemented and as a result the group of students fail to attain a specific level of learning proficiency in the selected concept (Para 0194 modularized curriculum and resource management program makes it possible to devise teaching schedules and schedules of classes that optimize various parameters which programmed to compare the cost e.g.in terms of salary and the like of using employees as trainers versus hiring outside professionals learning minimizing cost that takes place in the educational institution).
presenting a user interface on a display of a computing device (Fig.1 elements 14 display interface).
Snyder further teaches user interface wherein the learning system can be activated via the user interface, and responsive to the learning system being activated, the method further includes presenting learning content element associated with the learning system via the user interface and responsive to receiving a signal indicating an activation of the learning content element, presenting a lesson in the same window of the user interface as the learning content element (Para 0014 presentations of software programs displayed on websites often on same window; Para 0285, 0286 meeting teacher or student preferences are part of lessons displayed on administrator screens to allow control thereof on same window); the learning content element being an activatable graphical user interface feature presented on the display, which responsive to being activated , the user interface automatically presents another graphical user interface feature on the display (Para 0291 through a command-line based system administrative decisions and queries will be entered and activate able on an existing graphical user interface presumably on comparing  graphical user interfaces such as through a command-line activatable based system, through a transmitted file, through a scanned-in paper interface etc.);
receiving a modified learning system from the user via the user interface, the modified learning system including less than all of the prerequisite concepts included in the learning system (Para 0285  modified different parameters are optimized means choose some and negating perquisites);
receiving student assessments based on the modified learning system ( Para 0322 assessing student learning styles ) ; and not updating an accrual debt amount based on the modified learning system and the student assessments, the accrual debt amount representing a teaching cost at least in terms of time that would take to increase the readiness score of the students.
Snyder teaches a cost base on the modified student assessment system (¶ 0194). Snyder does not explicitly indicate determining of a total development accrual cost as a factor for teaching the group of students for selected concept associated with assessment for at least one prerequisite concept for the group of students. Snyder also fail short of  updating an accrual debt amount based on the modified learning system and the student assessments, the accrual debt amount representing a teaching cost at least in terms of time that would take to increase the readiness score of the students. Harris, however, teaches individual financial assessment (¶ 0006) based on updating accrual debt amount in terms of time  (¶ 0033 college or pre-college educational goals based on financial modules using interface; ¶ 0046-0048 each category and sub-category accrued are listed in expense and debt amount tracked for expected minimum and maximum debt that are in terms of time factor since accrual debt amount changes as information entered at different accumulated time). Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have  incorporated  accrual debt amount representing a teaching cost at least in terms of time as taught  by Harris into a cost modified learning and assessments of a  readiness score determination system of Snyder, so that a  detailed cost performance parameter be installed displaying the changes in a modified scheduled system clearly.
Snyder in combination with Harris does not explicitly indicate implementation of a previously unimplemented prerequisite activity a teacher decided not to implement previously and to increase the readiness score of the students. McCurry, however, teaches implementation of a previously unimplemented prerequisite activity a teacher decided not to implement previously and to increase the readiness score of the students  (¶ 0001 generating and analyzing interim-assessment data on standards and implementing a response such as increase of readiness score; Fig.16 elements 1602, 1603, 1604-1609 each assessed standard may be broad or specific depending on the subject matter being assessed and previously unimplemented but now assessed to be implemented to scope and sequence in Para 0068-0069). Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have  incorporated implementation of a previously unimplemented prerequisite activity a teacher decided not to implement previously as taught  by McCurry into a cost modified learning 

Claim 2. Snyder teaches the method of claim 1, further comprising: retrieving, from memory of a computing device, student assessments for the at least one prerequisite concept, wherein the proficiency of the group of students in the at least one prerequisite concept is based on the retrieved student assessments for the at least one prerequisite concept (¶ 0317 proficiency in sciences may set the requirement for a student to be considered to be higher for fulfilling a prerequisite concept assessment higher on mathematics). Claim 3. Snyder teaches the method of claim 1, further comprising: retrieving, from memory of a computing device, an amount of engagement time that the group of students have spent learning the at least one prerequisite concept, wherein the readiness score for the at least one prerequisite concept is based at least on the retrieved amount of engagement time (¶ 0130-0132 level of competency attained by students in the subject matter of the prerequisites concept is determined by engagement time of a of a community service even a weighted average is also considered). Claim 4. Snyder teaches the method of claim 1, further comprising: retrieving, from memory of a computing device, a concept dependency graph identifying the prerequisite concepts for the selected concept and a relative weight for each prerequisite concept to the selected concept, wherein the at least one prerequisite concept to the selected concept is identified based on the retrieved concept dependency graph (¶ 0067, 0132 retrieving module output to include graphical display as an form of display by selecting concept schedule includes determining an weighted average of respective levels of mastery in the prerequisite concept). Claim 6. Snyder in combination with Harris teaches the method of claim 5, wherein the accrual debt amount is updated based on the teaching cost of any prerequisite concept that is not included in the modified teaching plan but is included in the recommended teaching plan (¶ 0140 modified concept of rosters based on student/teacher choice and less modules could be selected for eligible cases.)Claim 7. Snyder teaches the method of claim 1, further comprising: comparing the determined total teaching cost to an amount of time available for teaching learning systems (¶ 0061 schedule includes designating a time period for assessing a level of mastery for students in educational modules)  and to compare total teaching cost (Para 0194 programmed to compare the cost) and provide a recommendation via the user interface to increase the total amount of time available for teaching learning systems (¶ 0198 Scheduled at opportune times to improve the training of a particular department or subject in a particular set of modules, or to cross-train teachers from one department or subject in modules in another, such as by training physics teachers to help teach chemistry etc. increasing time availability).
Snyder teaches a cost base on the modified student assessment system (¶ 0194) and variable instruction time (Para 0116 Modules ranges in duration from two hours to 30 hours of instruction time, but may also be of shorter or longer duration)but did not indicate comparison based determination of an amount of time increase for modified teaching learning systems if that be less for a total teaching cost. Harris, however, teaches individual assessment (¶ 0006) based on changing dues or cost amount (¶ 0046-0048 each category and sub-category accrued are listed in expense and adjusted according to dues amount tracked for expected minimum and maximum dues; Para 0009  Adjustment of time horizon for a goal or simulations may regenerated to determine the likelihood of achieving the goal e.g. modified learning module 


Claim 8. Snyder teaches a system comprising: at least one processor comprising hardware (Fig.1 elements 16 processor hardware), the at least one processor configured to: present learning systems to a user, (Fig.1 elements 14 display interface), the user interface configured to present learning systems to a user (¶ 0012 electronic slide show for learning presentation) the user interface including at least one element that is activatable by a user to select a concept to be used in generating a learning system for teaching the concept to one or more students (¶ 0179 one application of this concept, the students would indicate their preferences with respect to various curricular subjects or categories);
Receiving from the user via the user interface an activation of the at least one element, the activation indicating a selected concept (¶ 0053 activating schedule for module of classes for selected concept);
in response to receiving the activation indicating the selected concept:
Identifying at least one prerequisite concept to the selected concept (¶ 0053 identifying pre-requisite module for the class to be taught);
determining a readiness score of a group of students for learning the at least one identified prerequisite concept (Par 0242 readiness of a particular student to study a particular module are scored, Table2 rows 1-3),  the readiness score based at least on a proficiency of the group of students in the at least one identified prerequisite concept (¶ 0317 emphasizes proficiency factor in evaluating a readiness subject matter of the modules which are 
determining a total teaching cost for teaching the group of students the selected concept (¶ 0194 for salary adjustments assessed for teaching cost), the total teaching cost based at least in part on: a teaching factor associated with teaching the selected concept to the group of students; a teaching factor associated with teaching the at least one prerequisite concept to the group of students ( ¶ 0027 Combination of a modularized curriculum and a sophisticated resource management program makes it possible to devise teaching schedules and schedules of classes that optimize various parameters which directly or indirectly affect the quality of the teaching and learning that takes place in the educational institution ) ; and 
determined readiness scores of the group of students for learning the selected concept and the at least one prerequisite concept (¶ 0028, readiness score); 
generating a learning system for teaching the selected concept based at least in part on the determined total teaching cost; and presenting the learning system to the user via the user interface (¶ 0001, 0027, 0028 flexibly and dynamically allocating students to classes and for producing teaching optimizing both the teaching experience for the teachers and the learning environment for the students).

Snyder teaches a cost base on the modified student assessment system (¶ 0194). Snyder did not indicate determining of a total development accrual cost as a factor for teaching the group of students selected concept associated with teaching the at least one prerequisite concept to the group of students. Harris, however, teaches individual assessment (¶ 0006) 
Snyder further teaches user interface wherein the learning system can be activated via the user interface, and responsive to the learning system being activated, the method further includes presenting learning content element associated with the learning system via the user interface and responsive to receiving a signal indicating an activation of the learning content element, presenting a lesson in the same window of the user interface as the learning content element (Para 0014 presentations of software programs displayed on websites often on same window; Para 0285, 0286 meeting teacher or student preferences are part of lessons displayed on administrator screens to allow control thereof on same window); the learning content element being an activatable graphical user interface feature presented on the display, which responsive to being activated , the user interface automatically presents another graphical user interface feature on the display (Para 0291 administrative decisions and queries will be entered and activate able on a graphical user interface);

Snyder further teaches user interface wherein the learning system can be activated via the user interface, and responsive to the learning system being activated, the method further includes presenting learning content element associated with the learning system via the user interface and responsive to receiving a signal indicating an activation of the learning content element, presenting a lesson in the same window of the user interface as the learning content element (Para 0014 presentations of software programs displayed on websites often on same window; Para 0285, 0286 meeting teacher or student preferences are part of lessons displayed on administrator screens where interface featured to allow control thereof on same window) ;
receiving a modified learning system from the user via the user interface, the modified learning system including less than all of the prerequisite concepts included in the learning system (Para 0285  modified different parameters are optimized means choose some and negating perquisites);
receiving student assessments based on the modified learning system ( Para 0322 assessing student learning styles ) ; and not updating an accrual debt amount based on the modified learning system and the student assessments, the accrual debt amount representing a teaching cost at least in terms of time that would take to increase the readiness score of the students.

Snyder further  the learning system that is generated minimizing the total teaching cost while taking into account the readiness scores of the group of students for learning the selected concept (Para 0022 (¶ 0028, readiness score; Para 0242,  representation of readiness of a particular student to study a particular module or concepts selected) and at least one prerequisite concept (Para 0026 prerequisite modules and concepts), to limit loss of value that can be incurred if a recommended set of activities from the learning system are not implemented and as a result the group of students fail to attain a specific level of learning proficiency in the selected concept ( Para 0194 modularized curriculum and resource management program makes it possible to devise teaching schedules and schedules of classes that optimize various parameters which programmed to compare the cost e.g.in terms of salary 
presenting a user interface on a display of a computing device (Fig.1 elements 14 display interface).
Snyder teaches a cost base on the modified student assessment system (¶ 0194). Snyder does not explicitly indicate determining of a total development accrual cost as a factor for teaching the group of students for selected concept associated with assessment for at least one prerequisite concept for the group of students. Snyder also fail short of  updating an accrual debt amount based on the modified learning system and the student assessments, the accrual debt amount representing a teaching cost at least in terms of time that would take to increase the readiness score of the students. Harris, however, teaches individual assessment (¶ 0006) based on updating accrual debt amount in terms of time  (¶ 0033 college or pre-college educational goals based on financial modules using interface; ¶ 0046-0048 each category and sub-category accrued are listed in expense and debt amount tracked for expected minimum and maximum debt that are in terms of time factor since accrual debt amount changes as information entered at different accumulated time). Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have  incorporated  accrual debt amount representing a teaching cost at least in terms of time as taught  by Harris into a cost modified learning and assessments of a  readiness score determination system of Snyder, so that a  detailed cost performance parameter be installed displaying the changes in a modified scheduled system clearly.
Snyder in combination with Harris does not explicitly indicate implementation of a previously unimplemented prerequisite activity a teacher decided not to implement previously and to increase the readiness score of the students. McCurry, however, teaches implementation of a previously unimplemented prerequisite activity a teacher decided not to implement previously and to increase the readiness score of the students  (¶ 0001 generating and analyzing interim-assessment data on standards and implementing a response such as increase of readiness score; Fig.16 elements 1602, 1603, 1604-1609 each assessed standard may be broad or specific depending on the subject matter being assessed and previously unimplemented but now assessed to be implemented to scope and sequence in Para 0068-0069). Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have  incorporated implementation of a previously unimplemented prerequisite activity a teacher decided not to implement previously as taught  by McCurry into a cost modified learning for a  readiness score determination system of Snyder as modified by Harris , so that a  detailed cost performance parameter assessments for students be installed.

Claim 9. Snyder teaches the system of claim 8, wherein the at least one processor is further configured to: retrieve, from memory of a computing device, student assessments for the at least one prerequisite concept, wherein the proficiency of the group of students in the at least one prerequisite concept is based on the retrieved student assessments for the at least one prerequisite concept (¶ 0317 proficiency in sciences may set the requirement for a student to be considered to be higher for fulfilling a prerequisite concept assessment higher on mathematics). . Claim 10. Snyder teaches the system of claim 8, wherein the at least one processor is further configured to: retrieve, from memory of a computing device, an amount of engagement time that the group of students have spent learning the at least one prerequisite concept, wherein the readiness score for the at least one prerequisite concept is based at least on the retrieved amount of engagement time (¶ 0130-0132 level of competency attained by students in the 
Snyder did not indicate any update for an accrual debt amount. Harris, however, teaches individual plans (¶ 0031, 0032 stored plans) based on updating accrual debt amount (¶ 0032 each category and sub-category accrued are listed in expense and debt amount generating a model of the client's financial condition). Hence, It would have been obvious to one of ordinary skill in the art at the time of filing to have  incorporated  accrual debt amount base as taught  by Harris into a modified learning assessments system of Snyder, so that a  detailed cost performance parameter be installed displaying the changes promptly.

Snyder teaches a cost base of the modified student assessment system  (¶ 0194) and variable instruction time (Para 0116 Modules ranges in duration from two hours to 30 hours of instruction time, but may also be of shorter or longer duration) but did not indicate comparison based determination of an amount of time increase for modified teaching learning systems if that be less for a total teaching cost. Harris, however, teaches individual assessment (¶ 0006) based on changing dues or cost amount (¶ 0046-0048 each category and sub-category accrued are listed in expense and adjusted according to dues amount tracked for expected minimum and maximum dues; Para 0009  Adjustment of time horizon for a goal or simulations may regenerated to determine the likelihood of achieving the goal e.g. modified learning module given the revised time horizon). Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have  incorporated  time based comparison for an amount of time available for teaching adjustments if less than the total teaching cost is determined as taught  by Harris into a variable time cost base of Snyder, so that a  detailed cost performance parameter could be utilized in optimization of learning modules.
Claim 15. Snyder teaches a non-transitory computer readable medium storing instructions that, when executed by at least one processor (Para 0069 computer-readable medium having program instructions embodied therein, which instructions, when read by a computer), configure 
Receiving from the user via the user interface an activation of the at least one element, the activation indicating a selected concept (¶ 0053 activating schedule for module of classes for selected concept);
in response to receiving the activation indicating the selected concept:
Identifying at least one prerequisite concept to the selected concept (¶ 0053 identifying pre-requisite module for the class to be taught);
determining a readiness score of a group of students for learning the at least one identified prerequisite concept (Par 0242 readiness of a particular student to study a particular module are scored, Table2 rows 1-3),  the readiness score based at least on a proficiency of the group of students in the at least one identified prerequisite concept (¶ 0317 emphasizes proficiency factor in evaluating a readiness subject matter of the modules which are prerequisites for the modules being taught in the classes); determining a readiness score of the group of students for learning the selected concept based at least in part on the determined readiness score of the group of the students for learning the at least one identified prerequisite concept (¶ 0026  each advancement through conceptual modules are conditional upon attaining competency in the prerequisite modules making complicated subsequent modules dependency; Para 0136,0137 level of readiness score provides  competency measurement) ; 
determining a total teaching cost for teaching the group of students the selected concept (¶ 0194 for salary adjustments assessed for teaching cost), the total teaching cost based at 
determined readiness scores of the group of students for learning the selected concept and the at least one prerequisite concept (¶ 0028, readiness score); 
generating a learning system for teaching the selected concept based at least in part on the determined total teaching cost; and presenting the learning system to the user via the user interface (¶ 0001, 0027, 0028 flexibly and dynamically allocating students to classes and for producing teaching optimizing both the teaching experience for the teachers and the learning environment for the students).
Snyder further teaches user interface wherein the learning system can be activated via the user interface, and responsive to the learning system being activated, the method further includes presenting learning content element associated with the learning system via the user interface and responsive to receiving a signal indicating an activation of the learning content element, presenting a lesson in the same window of the user interface as the learning content element (Para 0014 presentations of software programs displayed on websites often on same window; Para 0285 meeting teacher or student preferences are part of lessons displayed on administrator screens to allow control thereof on same window) ;
Snyder further teaches user interface wherein the learning system can be activated via the user interface, and responsive to the learning system being activated, the method further includes presenting learning content element associated with the learning system via the user interface and responsive to receiving a signal indicating an activation of the learning content element, presenting a lesson in the same window of the user interface as the learning content element (Para 0014 presentations of software programs displayed on websites often on same window; Para 0285, 0286 meeting teacher or student preferences are part of lessons displayed on administrator screens to allow control thereof on same window); the learning content element being an activatable graphical user interface feature presented on the display, which responsive to being activated , the user interface automatically presents another graphical user interface feature on the display (Para 0291 administrative decisions and queries will be entered and activate able on a graphical user interface);

receiving a modified learning system from the user via the user interface, the modified learning system including less than all of the prerequisite concepts included in the learning system (Para 0285  modified different parameters are optimized means choose some and negating perquisites);
receiving student assessments based on the modified learning system ( Para 0322 assessing student learning styles ) ; and not updating an accrual debt amount based on the modified learning system and the student assessments, the accrual debt amount representing a teaching cost at least in terms of time that would take to increase the readiness score of the students.
Snyder further  the learning system that is generated minimizing the total teaching cost while taking into account the readiness scores of the group of students for learning the selected concept (Para 0022, Para 0028, readiness score; Para 0242,  representation of readiness of a particular student to study a particular module or concepts selected) and at least one prerequisite concept (Para 0026 prerequisite modules and concepts), to limit loss of value that 
Snyder teaches a cost base on the modified student assessment system (¶ 0194). Snyder does not indicate determining of a total development accrual cost as a factor for teaching the group of students selected concept associated with teaching the at least one prerequisite concept to the group of students. Harris, however, teaches individual assessment (¶ 0006) based on updating accrual debt amount (¶ 0046-0048 each category and sub-category accrued are listed in expense and debt amount tracked for expected minimum and maximum debt). Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have  incorporated  accrual debt amount base as taught  by Harris into a cost modified learning assessments system of Snyder, so that a  detailed cost performance parameter be installed displaying the changes in a modified scheduled system easily.
Snyder teaches a cost base on the modified student assessment system (¶ 0194). But Snyder does not explicitly indicate determining of a total development accrual cost as a factor for teaching the group of students for selected concept associated with assessment for at least one prerequisite concept for the group of students. Snyder also fail short of  updating an accrual debt amount based on the modified learning system and the student assessments, the accrual debt amount representing a teaching cost at least in terms of time that would take to increase the readiness score of the students. Harris, however, teaches individual assessment (¶ 0006) based on updating accrual debt amount in terms of time  (¶ 0033 college or pre-college amount representing a teaching cost at least in terms of time as taught  by Harris into a cost modified learning and assessments of a  readiness score determination system of Snyder, so that a  detailed cost performance parameter be installed displaying the changes in a modified scheduled system clearly.
Snyder in combination with Harris does not explicitly indicate implementation of a previously unimplemented prerequisite activity a teacher decided not to implement previously and to increase the readiness score of the students. McCurry, however, teaches implementation of a previously unimplemented prerequisite activity a teacher decided not to implement previously and to increase the readiness score of the students  (¶ 0001 generating and analyzing interim-assessment data on standards and implementing a response such as increase of readiness score; Fig.16 elements 1602, 1603, 1604-1609 each assessed standard may be broad or specific depending on the subject matter being assessed and previously unimplemented but now assessed to be implemented to scope and sequence in Para 0068-0069). Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have  incorporated implementation of a previously unimplemented prerequisite activity a teacher decided not to implement previously as taught  by McCurry into a cost modified learning for a  readiness score determination system of Snyder as modified by Harris , so that a  detailed cost performance parameter assessments for students be installed.


 Claim 18. Snyder teaches  non-transitory computer readable medium of claim 15, wherein the instructions further configure the at least one processor to: retrieve, from memory of a computing device, a concept dependency graph identifying the prerequisite concepts for the selected concept and a relative weight for each prerequisite concept to the selected concept, wherein the at least one prerequisite concept to the selected concept is identified based on the retrieved concept dependency graph (¶ 0067, 0132 retrieving module output to include graphical display as an form of display by selecting concept schedule includes determining an weighted average of respective levels of mastery in the prerequisite concept). 

Response to Arguments/Remarks
Applicant's arguments/amendments filed on July 5, 2018 have been considered but found to be persuasive to the overcome the 35USC§103 rejections.
However, upon further consideration, a new ground(s) of rejection is made as necessitated by amendments changing the scope of the claims. 
35USC§101:
Applicant has noted on page 7, 8 that patent eligibility rejection has applied the old guidelines to evaluating the 35 U.S.C. §101 guidelines. But examiner has now introduced rejection statement under 2019PEG guidelines. Under the interim 35 U.S.C, §101 guidelines issued January 4, 2019, under Step 2A, the examiner has identified abstract falling into the grouping of mental process as well as under certain methods of organizing human activity.  In the second prong analysis examiner found that the additional elements are not integrating the identified judicial exception into a practical application
Applicant on pages 10, 11 indicated that the claim are directed to user interface providing “an activation of the learning content element” of a graphical user interface, a computer interactive feature, and a particular manner of computer display window. Such features as applicant asserts, do not recite a “mental process” per se “using pen and paper”. Rather, the claim recites features rooted in technology. Further, the claims believed to recite a practical application, for example, a particular functioning of a computer user interface
Examiner respectfully traverses the argument and would like to indicate that though computer recited with graphical displays, there is only learning or teaching interactions happening on generic interfaces. There found to be no determination of technology improving functionalities of computers. No indication of special manner found in which a computer user interface could function. Use of common computers does not necessarily preclude the claim from reciting an abstract idea.

35USC§103:
Applicant assertion on page 13 asserts that the prior art Snyder does not appear to disclose or suggest, “learning content” or presenting “a lesson” on a “user interface”, let alone, “in the same window of the user interface as the learning content element,” claimed in claim 1.
Examiner would like to traverse and would like to cite paragraphs 0285, 0286,0291 of Snyder for “various types of constraints and optimizations performed by the algorithm, such as meeting teacher or student preferences, will be displayed on administrator screens to allow control thereof by the administration (or teaching staff, or others) of the educational institution. These displays are on different windows on a single screen such as through a command-line based system of paragraph 0291 of Snyder et al. ( for administration or teaching staff, or others) where other algorithmic outputs e.g. lesson plans were displayed in a window. Additionally the administration or other user may specify appropriate windows to scheduling algorithm outputs, such as what percentage of an average student's day should be scheduled in a tutoring session graphically on a window of same screen. The output could again be efficiently displayed if on the same very same screen but on different windows used.
 Applicant on page 16 indicated that the secondary prior art Harris does not appear to disclose or suggest, “update an accrual debt amount based on the modified learning system 
Following traversals/Remark are retained as a summarized from prior comments so
as to address apriority varied interpretations. This is also answering proactively
some of the new questions that may arise because of current arguments:
Following traversals/Remark are retained as a summarized from prior comments so
as to address apriority varied interpretations. This is also answering proactively
some of the new questions that may arise because of current arguments:


 Applicant's arguments filed on 4/29/2020 have been considered but new ground of rejection provided based on amendment and arguments.  
Claims 1-4,6-11, 13-18 and 20 are pending but not identified in argument/remark sections
New ground of rejection provided.
Applicant on page 9 indicated that "user interface including at least one element that is activatable...", "receiving from the user via the user interface an activation of the at least one 
Applicant also on page 9 indicated the amended recitation provides an improvement to computer-implemented learning systems, for instance, by “generating a learning system for teaching the selected concept,” which optimizes teaching cost, and for example, limits “loss of value that can be incurred ...,” claimed in amended claim 1. But this is running of a cost optimization modules displaying an learning system output not making the process a medium that changes the computer functionalities.
Likewise applicant on page 10 that asserted that merely finding the additional element in a single patent or published application would not be sufficient to demonstrate that the additional element is well-understood, routine, and conventional. Examiner however has not opined based on a single patent but cited that 1033186.am1 use of generically available equipment to deliver class and literacy based digital solution is amounting to mere instructions to implement via a well-known routine and conventional computational activity as known in the art and as indicated by the instant specification (Paragraphs 0070, 0083, 0091).
In response to applicant argument on page 14/15/16 examiner traverses and indicated that Snyder learning modules are generated minimizing the total teaching cost while at the same time taking into account the readiness scores of the group of students for learning the selected concept (Para 0022 (¶ 0028, readiness score; Para 0242, representation of readiness of a particular student to study a particular module or concepts selected). The primary art Snyder et al. may not determine total cost associated with teaching a selected concept including prerequisite cost. The secondary Art Harris et al. may also not identify 
 Snyder also  teaches the method of previous claim 5, further comprising receiving a modified learning system from the user via the user interface, the modified learning system including less than all of the prerequisite concepts included in the learning system (¶ 0140 modified concept of rosters calculated based on student choice and less modules are selected for eligible cases); receiving student assessments based on the modified learning system (¶ 0140, 0141,0142 roster received are assessed and ranked depending on modified modules for learning system); 
Snyder indicated a cost comparison based on the modified student assessment system (¶ 0194 for salary adjustments assessed for tutors etc.) but did not indicate any update steps available for an accrual debt amount basis. Harris, however, teaches individual assessment (¶ 0006) based on updating accrual debt amount (¶ 0046-0048 each category and sub-category accrued are listed in expense and debt amount tracked for expected minimum and maximum debt). Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have  incorporated  accrual debt amount base as taught  by Harris into a cost modified learning assessments system of Snyder, so that a  detailed cost performance parameter be installed displaying the changes promptly.

Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure.
US-20070231780-A1  Shulman
Systems and methods to assist in education so that use interactive teaching and video game rewards on a computer to promote learning.
US-6418467-B1  Schweitzer
Storage by the manager devices represents the consolidated, account correlated, network transaction information that can be used for billing or network accounting.
US 6554618 B1 Lockwood
The systems and methods for integrating individualized, computer-assisted learning and direct teacher instruction.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S. Z./
Examiner, Art Unit 3715
May 5, 2021

/JERRY-DARYL FLETCHER/Primary Examiner, Art Unit 3715